DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/21 has been entered.
 
  Status of Claims
Claims 4, 13 and 14 are cancelled.  Claims 1-3, 5-12, 15-25 are pending in this application.  Claims 15, 16 and 22 are withdrawn from consideration.  Claims 1-3, 5-12, 17-21 and 23-25 are examined in this Office Action.

Status of Rejections
1. 	The rejection of claims 1-3, 5, 6, 8-12, 18, 20, 21, 23-25 under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., Scientific Reports, 4 (7403): 1-9, December 10, 2014, as evidenced by Yusa et al., Nat Methods. 2009 May ; 6(5): 363- 369 and as evidenced by Keith et al., BMCMolecularBiology2008, 9U2: 1-13, in view of Urasaki et al., Genetics 174 (2), 639-649, 2006 is as previously set forth is withdrawn in favor of a new ground of rejection.  The new ground of rejection incorporates the former rejection and adds a new prior art reference (Ellis et al., USPN 9,399,671).  The rejection is recast below: 

New Ground of Rejection
s 1-3, 5, 6, 8-12, 18, 20, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., Scientific Reports, 4 (7403): 1-9, December 10, 2014, as evidenced by Yusa et al., Nat Methods. 2009 May ; 6(5): 363- 369 and as evidenced by Keith et al., BMCMolecularBiology2008, 9U2: 1-13, in view of Urasaki et al., Genetics 174 (2), 639-649, 2006 and Ellis et al (USPN 9,399,671).
Regarding claim 1, Chakraborty teaches the production of single plasmid constructs that combine the piggyBac transposase and transpositioning transgene element (Abstract; Figure 2). These constructs comprise: 5’piggyBac-terminal repeat sequence, a polyA tailing signal sequence, a 3’ terminal repeat sequence, a sequence encoding a transposase and a promoter controlling expressing of the transposase. See p. 2, Figure 1B and p. 3, Figure 2, provided below: 


    PNG
    media_image1.png
    266
    862
    media_image1.png
    Greyscale


Regarding claim 2, Chakraborty teaches producing this vector as follows: Plasmid constructs pPB-Ubc and pCMV-hyPBase were acquired from Wellcome Trust Sanger Institute PiggyBac Transposase Resources (Hinxton, UK). Tson(GFP) was created by inserting GFP cassette distal to the Ubiquitin promoter of the transposon vector pPB-Ubc. The IRES-mOrange fragment was amplified by PCR from pCAG2LMKOSimO (Addgene Plasmid 20866) and cloned into pCMV-hyPBase to create Tsase-mO. Tsase-mO and Tson(GFP) constructs were combined to create Tsase-mO-pA-Tson(GFP-pA) and Tsase-mOTson(GFP-pA). The polyA component from pIRES-puro (Addgene Plasmid 16616) was inserted into Tsase-mO-Tson(GFPpA) to create Tsase-mO-Tson(GFP-pA)-pA. The puro-dTK component of pLCA.66/2272 (Addgene Plasmid 22733) was used to construct Tsase-puro dTKTson(GFP). Plasmid Construction and Figure 2A, above. Yusa provides evidence that the pPB-Ubc plasmid that was used in Chakraborty comprises a multiple cloning site (p. 7, piggyBactransposon vector with an eGFP cassette). 
Regarding claims 3 and 6 Chakraborty teaches piggyBac and its terminal repeats (Abstract; p. 2, Figure 1B; p. 3, Figure 2A). 
Regarding claim 8, Keith is provided as evidence that the piggyBac transposable element comprises a nuclear localization sequence (Abstract; p. 7, Discussion). Accordingly, Chakraborty’s piggyBac necessarily contains an NLS. 
Regarding claim 9, Chakraborty teaches that the transposase is controlled by the CMV promoter (see p. 2, Figure 2A and above). 	
Regarding claims 10, 18, 23-25, Chakraborty teaches that their vector comprises GFP (Figure 2A) that was created by inserting GFP cassette distal to the Ubiquitin promoter of the transposon vector pPB-Ubc. 
Regarding claims 11, 12, 20, 21, Chakraborty teaches culture and transfection of HEK-293T cells with their recombinant expression vector (p. 8, col. 2, Cell culture and Transfection). With regard to the requirement that direction of the expression cassette of the transposase is opposite to the direction of the exogenous gene cassette, Chakraborty teaches transposons are useful to integrate large transgenes with high efficiency, however the prolonged expression of transposase can become a potential source of genotoxic effects due to uncontrolled transposition of the integrated transgene from one chromosomal locus to another. To address this issue, they designed a single plasmid construct that combines the transposase and the transpositioning transgene element to share a single polyA sequence for termination and the separation of the transposase element from the polyA sequence after transposition leads to its deactivation. See Abstract. Figure 1: 


    PNG
    media_image2.png
    208
    606
    media_image2.png
    Greyscale


Thus, Chakraborty teaches that expression of the transposase goes in the same direction as the exogenous gene cassette (see above). 	
The instant invention differs from Chakraborty’s vector in that the direction of the transposase is opposite to the direction of the exogenous gene cassette. However, the direction of the transposase with respect to the exogenous gene expression cassette would be considered a design choice to the skilled artisan. This is because the end effect of inactivating the transposase would be achieved in both the configuration of Chakraborty and the claimed nucleic acid construct. MPEP 2144.04(v) states in part that, “ In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
In the instant case, Chakraborty’s vector and the instant vector result in the same effect, thus, absent evidence to the contrary, the direction of the transposase with respect to the direction of an exogenous gene expression cassette would amount to a design choice of the skilled artisan that would have predictably resulted in integration of the transgene and excision of the transposase. 
Chakraborty does not teach that the polyA tailing signal sequence has a polyA tailing signal function in both forward and reverse direction, or that the direction of the expression cassette of the transposase is opposite to the direction of the exogenous 
With regard to the polyA tailing signal (claims 1 and 5), prior to the time of the claimed invention, Urasaki and Ellis teach constructs having bidirectional polyadenylation sequences.  For example, Ellis discloses (Figure 4 figure legend) a bidirectional polyA signal with the mouse constant light chain and mouse constant heavy chain sequences orientated in opposite converging directions with respect to their reading frames.   Ellis further discloses that bidirectional terminal or polyadenylation sequences are known in the art to allow transcription of converging sequences (Figure 4 figure legend) ).   Urasaki teaches the production of the production of a transposon construct, where they use a polyA tailing signal sequence with 100% identity to SEQ ID NO: 3. 

    PNG
    media_image3.png
    89
    680
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    352
    659
    media_image4.png
    Greyscale


Accordingly, it would have obvious to the skilled artisan to utilize a polyA tailing sequence, such as that taught by Urasaki, with a reasonable expectation of success. The skilled artisan would have expected any polyA tail to work in a transposon vector, and it would have been obvious to substitute a sequence for a polyA, such as that taught by Urasaki, or Ellis, to achieve the predictable result of polyadenylation. The polyA tailing signal sequence taught by Urasaki is identical to SEQ ID NO: 3 of the instant invention, and thus, the effect of functioning in both forward and reverse directions is a necessarily present property, absent evidence to the contrary. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

	2.	The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., Scientific Reports, 4 (7403): 1-9, December 10, 2014, as evidenced by Yusa et al., Nat Methods. 2009 May ; 6(5): 363-369 in view of Urasaki et al., Genetics 174 (2), 639-649, 2006, as applied to claims 1-3, 5, 6, 8-12, 18, 20, 21, 23-25 above, and further in view of WO 2015/139093 Al, Alexander et al., published September 24, 2015; EFD, March 21 2014 is withdrawn and recast below in view of the addition of a new prior art reference Ellis et al (USPN 9,399,671).    
	New ground of rejection:
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., Scientific Reports, 4 (7403): 1-9, December 10, 2014, as evidenced by Yusa et al., Nat Methods. 2009 May ; 6(5): 363-369 in view of Urasaki et al., Genetics 174 (2), 639-649, 2006, and Ellis (USPN 9,399,671) as applied to claims 1-3, 5, 6, 8-12, 18, 20, 21, 23-25 above, and further in view of WO 2015/139093 Al, Alexander et al., published September 24, 2015; EFD, March 21 2014
	Chakraborty and Urasaki and Ellis are summarized and relied upon as detailed above. They do not explicitly teach that the nucleic acid construct according to claim 6, wherein: the 5'-terminal sequence of a PiggyBac transposon has a nucleotide sequence set forth in SEQ ID NO: Y, and/or the 3'-terminal repeat sequence of a PiggyBac 
	However, prior to the effective date of the instant invention, Alexander teaches the 5’-terminal repeat sequence of PiggyBac transposon encoded by SEQ ID NO: 5 that is 100% identical to SEQ ID NO: 1.	

    PNG
    media_image5.png
    254
    655
    media_image5.png
    Greyscale

	Accordingly, it would have been obvious to the skilled artisan to utilize a 5’- terminal repeat sequence of PiggyBac transposon, such as that taught by Alexander, in a vector, such as that taught by Chakraborty and Urasaki and Ellis, with a reasonable expectation of success. One of skill would utilize this sequence because it encoded a 5’-terminal repeat sequence of PiggyBac transposon that could be used in a vector comprising a PiggyBac transposon. Utilizing known sequences in a vector is well within the skill and obvious to the skilled artisan. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 
	
	3.	The rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., Scientific Reports, 4 (7403): 1-9, December 10, 2014, as evidenced by Yusa et al., Nat Methods. 2009 May ; 6(5): 363-369 in view of Urasaki et al., Genetics 174 (2), 639-649, 2006, as applied to claims 1-3, 5, 6, 8-12, 18, 20, 21, 23-25 above, and further in view of Ray et al., Bioconjug Chem. 2015 June 17; 26(6): 1004- 1007 is withdrawn but recast below in view of the newly added prior art document Ellis.  


New ground of rejection:
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., Scientific Reports, 4 (7403): 1-9, December 10, 2014, as evidenced by Yusa et al., Nat Methods. 2009 May ; 6(5): 363-369 in view of Urasaki et al., Genetics 174 (2), 639-649, 2006 and Ellis et al (USPN 9,399,671), as applied to claims 1-3, 5, 6, 8-12, 18, 20, 21, 23-25 above, and further in view of Ray et al., Bioconjug Chem. 2015 June 17; 26(6): 1004- 1007.  Chakraborty and Urasaki and Ellis are summarized and relied upon as detailed above. They do not explicitly teach the sequence encoding a nuclear localization signal is a sequence encoding a c-myc nuclear localization signal (claim 17). 
	However, prior to the effective date of the instant invention, Ray tests five NLS sequences for monitoring nuclear protein trafficking. NPSCs containing the NLStagged eGFP-NPSC (NLS-eGFP-NPSC) were delivered to HeLa cells and nuclear accumulation of the five NLS-eGFPs was compared. It was found that NLS c Myc showed the highest increase in nuclear intensity by 160% compared to that in the cytosol while NLSSV40-eGFP, one of the most routinely used NLS tags, exhibited an increase in intensity of only ca. 45%, with a substantial amount of protein remaining in the cytosol (p. 2, last ¶). The varied nuclear intensities of NLS-eGFPs were due to the differences in the nuclear targeting efficiencies of the individual NLSs. In contrast, eGFP without any NLS tag was homogeneously distributed in the nucleus and cytosol after delivery. See p. 3, ¶ 1. 
	 Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Chakraborty and Urasaki and Ellis to utilizing the NLS CMyc tag to express the transposase in the nucleus, with a reasonable expectation of success. One of skill would have used NLS CMyc because it shows strong nuclear targeting efficiency when compared to other NLS known in the art. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 
	
	4. 	The rejection of Claim 19 under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., Scientific Reports, 4 (7403): 1-9, December 10, 2014, as evidenced by Yusa et al., Nat Methods. 2009 May ; 6(5): 363-369 in view of Urasaki et al., withdrawn but recast below in view of the newly added prior art document Ellis.  
New Ground of Rejection
  	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., Scientific Reports, 4 (7403): 1-9, December 10, 2014, as evidenced by Yusa et al., Nat Methods. 2009 May ; 6(5): 363-369 in view of Urasaki et al., Genetics 174 (2), 639-649, 2006 and Ellis (USPN 9,399,671), as applied to claims 1-3, 5, 6, 8-12, 18, 20, 21, 23-25 above, and further in view of US 2003/0170911 Tsien etal., September 11, 2003.
	 Chakraborty and Urasaki and Ellis are summarized and relied upon as detailed above. They do not explicitly teach nucleic acid construct according to claim 1, wherein the exogenous gene has a sequence set forth in any one or more of SEQ ID NOS: 9-11 and 16. However, prior to the effective date of the instant invention, Tsien teaches the sequence of eGFP (SEQ ID NO: 3) which is 100% identical to SEQ ID NO: 9 of the 
    PNG
    media_image6.png
    467
    679
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    716
    635
    media_image7.png
    Greyscale
	
	Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Chakraborty and Urasaki and Ellis and utilizing eGFP that is encoded by SEQ ID NO: 9, with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this modification because Tsien teaches that GFP 

 Response to Arguments
	Applicant’s arguments, filed 4/6/21, have been considered but not found persuasive. New grounds of rejection have been set forth, above.  Applicant’s arguments remain pertinent and are addressed, below.

	1.	Applicants have argued that Chakraborty fails to teach or suggest the arrangement of components as presently recited and that the opposing directionalities necessarily result in a different arrangement of components as demonstrated in Figure 1, below.
	However, contrary to the arguments, and as stated in the Final Office Action, the end effect of inactivating the transposase would be achieved in both the configuration of Chakraborty and the claimed nucleic acid construct. In the instant case, the direction of the transposase with respect to the direction of an exogenous gene expression cassette would amount of a design choice by one of ordinary skill in the art and would have predictably resulted in integrations of the transgene and excision of the transposase, lacking evidence to the contrary.  Chakraborty recognizes the problem of pronged transposase expression and explicitly states it is prudent to inactivate the transposase gene once it has complete its function of transgene integration (page 2, left column, top paragraph). Chakraborty discloses a single plasmid construct that combined the transposase and transpositioning transgene element to share a single polyA sequence for efficient termination after transposition. Thus, Chakraborty teaches self-inactivation of the transposase element by loss of polyA support for proper termination (page 3, left 
	Applicants argue that no interpretation of the Chakraborty construct can read or fulfill the requirements of the construct recited in claim 1.  In reply, Applicants are reminded that the claimed invention is not anticipated by Chakraborty but rendered obvious by the combination of Chakraborty and other prior art documents.
	Ellis is cited for the teachings of constructs having bidirectional polyA sequences with mouse constant light (mCK) and mouse constant heavy (mCH1) sequences orientated in opposite converging directions with respect to their reading frames.  Therefore, the utilization of bidirectional polyA sequences with exogenous gene expression cassette arranged in opposing directionalities in known in the art. See, Figure 3A in Ellis. 

	2.	Applicants argue that Chakraborty fails to teach, and indeed, teaches away from the polyA tailing signal arrangement, as presently recited, and that instead, Chakraborty incorporates a single unidirectional polyA after the second of the two sequential open reading frames that are arranged in the same direction.
	In reply, and as stated in the Final Office Action, the polyA tailing signal sequence taught by Urasaki is identical to SEQ ID NO: 3 of the instant invention, and thus, the effect of functioning in both forward and reverse directions is a necessarily present property, absent evidence to the contrary.  Further, Applicants have not argued the rejection as written and Urasaki, not Chakraborty, was cited for the teaching of a polyA tailing signal sequence functioning in both forward and reverse directions.  
	Ellis is newly cited for the teachings of constructs having bidirectional polyA sequences with mouse constant light (mCK) and mouse constant heavy (mCH1) sequences orientated in opposite converging directions with respect to their reading frames.  Therefore, the utilization of bidirectional polyA sequences with exogenous gene 

	3.	Applicants argue that a person skilled in the art would still have no  motivation to use two dedicated polyAs or a single polyA with two single functionalities one in each direction because to impose such a modification to the construct of Chakraborty would result in a more complicated construct, rendering it less efficient in its design and that accordingly, there is not motivation or apparent reason to modify Chakraborty by incorporating the polyA of the present claims, i.e., the polyA tailing signal sequence with a polyA tailing signal function in both forward and reverse directions.
	However, contrary to such arguments, a polyA tailing signal sequence functioning in both forward and reverse directions was known in the art at the time of the claimed invention as demonstrated by Urasaki and Ellis.  Further, arguments directed to “such a modification to the construct of Chakraborty would result in a more complicated construct, rendering it less efficient in its design” are deemed to be argument only since the specification does not discuss “efficiency in/of design” and there is no teaching as to what constitutes “efficient design” and/or “nonefficient design.”
	Further, as discussed above, Ellis is cited for the teachings of constructs having bidirectional polyA sequences with mouse constant light (mCK) and mouse constant heavy (mCH1) sequences orientated in opposite converging directions with respect to their reading frames.  Therefore, the utilization of bidirectional polyA sequences with exogenous gene expression cassette arranged in opposing directionalities in known in the art. See, Figure 3A in Ellis.  Applicants argue that there is no motivation to modify the construct of Chakraborty by using a bidirectional polyA signal sequence.  However, the teachings of the prior art documents (Ellis) clearly show that that the utilization of a bidirectional polyA signal sequence was known to those of skill in the art and is a choice within the purview of one of ordinary skill in the art. 

	4.	Applicants argue that the claimed features that the transposase expression cassette and the exogenous gene expression cassette have opposite 
	However, the arguments are not persuasive. The working examples teach the construction of the pNB vector that comprises a 5' -terminal repeat sequence of a PiggyBac transposon (SEQ ID NO: l), a multiple cloning site (SEQ ID NO: 2), a poly A tailing signal sequence (SEQ ID NO: 3), a 3'-terminal repeat sequence of a PiggyBac transposon (SEQ ID NO: 4), PiggyBac transposon (SEQ ID NO: 5), and a CMV promoter sequence (SEQ ID NO: 6) (Example 1, p. 22 of the disclosure) and the insertion of the EF1alpha promoter was packaged into the pNB vector (designated pNB328); and sequences encoding EGFP, luciferase and GM-CSF were packaged into the pNB328 vector. See p. 23, Example 2. Example 3 teaches transfection of the pNB328 plasmids and PB210PA-1 plasmid, and the relative expression of PB transposase was determined by RT-PCR. The results from Figure 2 show that, “[I]n the PB self-inactivating mechanism as designed by the inventors (in the PB transposase expression cassette, a polyA tailing signal sequence was located upstream of transposon 3' ITR), and once PB transposase works, "ITR-exogenous gene expression cassette TTR" will be cut off from pNB328- EGFP vector and integrated into the host cell genome, and the poly A tailing signal sequence in the PB transposase expression cassette will also be cut off, resulting in incomplete PB transposase expression cassette, and rapid termination of expression.” Example 4 compares the integration efficiency of transfecting pNB328-EGFP with PB513B-1 (which provides EGFP expression plasmid comprising ITR elements) and the PB210PA-1 plasmids. Example 5 compares transfection of K562 cells and Jurkat cells with the pNB328-EGFP plasmid to cells that were transfected with pcDNA3.1-EGFP plasmid. Example 6 teaches transfection of PBMC with pNB326- EGFP compared to pcDNA3.1-EGFP plasmid. Example 7 teaches the transfection of mouse ES cells with pNB328-EGFP. 
	Further, Chakraborty (page 3, top paragraph) discloses that the single plasmid construct was designed so that it combined the transposase and the tranpositioning transgene element to share a single polyA sequence for efficient termination. Therefore, arguments directed to the lack of efficiency of a two plasmid system are not persuasive because Chakraborty utilizes a single plasmid system.

	In addition, MPEP 716.02(e) states that the claimed invention must be compared with the closest prior art. In the instant case, the working examples compare the pNB328 plasmid to the PB513B-1 and PB210PA-1 control plasmids. However, neither of the control plasmids contain a transgene, and moreover, given Applicants’ arguments that the transposase expression cassette and the exogenous gene expression cassette have opposite directionalities provide the unexpected results, the working examples fail to establish an unexpected result because they do not compare the pNB328 plasmid to a combination plasmid that contains a transgene, wherein the gene expression cassette and transposase expression cassette have opposite directionalities, such as that taught by Chakraborty (see Figure 1 B of Chakraborty) to establish an unexpected result. Because the control plasmids used in the disclosure fail to have a transgene, the effect of the transposase expression cassette and the exogenous gene expression cassette cannot be determined when they have opposite directionalities, and if this result would be considered unexpected. 
	
	5.	Applicant’s further comparisons of Figure II and Figure III and the argument that critical structural differences and resulting functional differences (at page 11, top to page 13, middle) distinguish over Chakraborty are not persuasive.   

	6.	Applicants argue that the integration efficiency of the presently claimed constructs is significantly higher than that of Chakraborty and that the present specification describe the inventors’ clear demonstration of an integration efficiency with the claimed constructs that is significantly higher than that in Chakraborty.  Applicants point to examples 5 and figures 5A -5B, example 6 and Figure 5C, example 7, Figs 4G-4H and figure 5D of the present disclosure.  
	However, as stated above, neither of the control plasmids contain a transgene.  Moreover, given Applicants’ arguments that the transposase expression cassette and the exogenous gene expression cassette have opposite directionalities that provide the unexpected results, the working examples fail to establish an unexpected result because they do not compare the pNB328 plasmid to a combination plasmid that contains a transgene, wherein the gene expression cassette and transposase expression cassette have opposite directionalities.  Because the control plasmids used in the disclosure fail to have a transgene, the effect of the transposase expression 

	7.	The remainder of Applicant’s arguments have been addressed previously. Pending claim 1 is rendered obvious over the teachings of the prior art for reasons as stated above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571) 272-0998.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Suzanne Ziska
Examiner AU 1632



/TAEYOON KIM/Primary Examiner, Art Unit 1632